Order entered August 20, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00600-CR

                          ROBERT FRANKLIN THOMAS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-61531-W

                                             ORDER
        Appellant’s August 18, 2014 second motion to extend the time to file appellant’s brief by

seven days is GRANTED. The time to file appellant’s brief is EXTENDED to August 29,

2014.

        If appellant’s brief is not filed by the extended due date, this case will be abated for a

hearing in the trial court regarding why appellant has failed to file a timely brief.


                                                        /s/    DAVID EVANS
                                                               JUSTICE